 19-23649-rdd       Doc 3737      Filed 09/07/21 Entered 09/07/21 10:05:32            Main Document
                                              Pg 1 of 2


                                                      September 3, 2021



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK                         Chapter 11; Case No. 19-23649

PURDUE PHARMA L.P., et al., Debtors

Dear Judge Drain,

I want to thank you, your staff and others for all of the hard work surrounding the Purdue Pharma
bankruptcy case. I can’t imagine the complexities that were involved since it wasn’t just about
money. For some, it may be Only about money but for me it’s about moving Forward…

First, I’d like to clarify my position on LONG-ACTING opiates based on the rough transcript of your
bench decision. Based on my experience with LONG-ACTING opiates (such as Oxycontin and Fentanyl
patches), they are what caused my addiction and ensuing dysfunction more than the LONG-TERM use
of short-acting opiates, although just being on opiates long-term is damaging to one’s perception and
overall long-term quality of life. The LONG-ACTING opiates created the addiction while the addition
of SHORT-ACTING opiates enabled it. They steal your power to assess your own pain tolerance and
adjust, as needed. I do remember wanting to “get ahead of my pain” but I never really did. I was in a
perception bubble from the side-effects of the drug and no one in that space can see clearly because
the pain bounces back at you.

There may be certain instances where LA opiates may be beneficial, but in my experience having
taken them, their use just creates a never-ending ladder of tolerance that needs supplementing to
get relief from pain. By continuing their routine use, without real options for alternative treatments,
the epidemic of drugs will continue in this country. They damage perception. No existing pain
patients should be thrown off of opiates but there should also be intense efforts to eliminate adding
new customers (patients) by treating pain as a symptom rather than a disease.

My Determination to move Forward and live a life Focused on Healing and Grace has brought me to
the place in which I now find myself. I am compelled to express Forgiveness to the Sackler family and
other Debtors. They should each examine their own hearts so they can move Forward for the
betterment of mankind and their own mortal souls. Money from ill-gotten gain will do no good in
this world without God to turn it for good.

       “And we know that all things work together for good to them that love God, to them who are
       the called according to his purpose.”                Romans 8:28

You stated in your Bench Decision that people can’t forgive what’s been done. And that a forced
apology is really no apology at all. I must state that there is Freedom in Forgiveness and I offer it to
 19-23649-rdd      Doc 3737      Filed 09/07/21 Entered 09/07/21 10:05:32            Main Document
                                             Pg 2 of 2



all of them because I have been Forgiven myself! Taking personal responsibility and forgiving enabled
me to Release the Burden of Bitterness in my own life. It’s a humbling process and I pray that they all
will truly examine themselves. They have the opportunity to lay down their own Burden of
Bitterness, as we all do, and my prayer is that they will each search their own hearts before God, so
He can turn their lives for Good as they Seek Forgiveness from Him.

I hope none of their protected, projected income is speculated in Funds that predict the future needs
of:
           • Addiction and Recovery Treatment Services
           • Special Education Services, or
           • Institutionalized Treatment Services.
If the Sackler family does have equity in these types of Funds, I hope they will consider taking those
increases and reinvesting them into communities working to create the conditions for ongoing
Recovery and Healing. They really shouldn’t profit any further from the Drug Induced Demise of
society. But God will search their hearts, one way or another. A personal, free-will offering has the
Power for Big Change.
I understand why they can’t seem to take any responsibility. They are not immune from criminal
charges but they also have the assurance that their money will enable them to drag out any
proceeding for as long as they live, most likely! They should know that money will not release them
from the Judgements of God. In fact, continued accumulation of wealth on the backs of broken
people will only corrupt souls further.

I realize the court has made its final decision and I do not wish more delays, but God…
God has the power to change hearts and minds and my deepest prayer is that all people will
experience the Power that Forgiveness offers; Forgiveness of others, Forgiveness of Self and the
Releasing of Shame. The Sackler family and every single person on the planet needs to Repent and
Forgive so that God can turn their lives for Good. I pray for those who have lost loved ones in this
crisis to Forgive so they can move Forward in Grace and Peace.

Giving and Receiving Forgiveness is a Powerful Healing Force in the universe and I freely offer it to the
people responsible for profiting off of breaking and broken people. It is not just the Sackler family
and Purdue Debtors who are in need of Forgiveness, it is every single provider or person profiting off
of the opiate crisis and its predictable results, including the government and associated institutions.
We all need to take inventory of our choices in life so we can move Forward instead of descending
further. I hope the appeals will be withdrawn because they will only delay treatment for desperate
people.

I encourage everyone to have Faith that God can move where man cannot see a way.

Sincerely,
Carrie L. McGaha
